Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 200 (Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "a notch groove" in line 3 and “the notch groove” in line 13. The recitation of ‘a notch groove’ in line 3 implies that there is one notch groove present, but in line 13 ‘the notch groove’ comprises at least 4 different grooves located at different points along the width direction narrow groove. It is unclear how a singular notch groove could comprise multiple different grooves. For examination purposes, the recitation in line 3 will be interpreted as reciting ‘a plurality of notch grooves’ and the recitation in line 13 will be interpreted as saying ‘the plurality of notch grooves’.
Claim 3 and 7 recite the limitation ‘the notch groove is’ in line 2. There is insufficient antecedent bases for this limitation in these claims as claim 1 in lines 13-16 recites multiple notch grooves and it is unclear which of the notch grooves this limitation refers to. For examination purposes, the recitation in line 2 will be interpreted as reciting ‘the notch grooves are’.
Claims 6 and 18-20 recite the limitation "wherein a part of the first inner groove and a part of the second inner groove of the notch groove adjacent in the tire circumferential direction are overlapped in tire width direction so as to be located on a straight line passing one end in the tire circumferential direction of the first inner groove to be parallel to the tire width direction”.  There is insufficient antecedent basis for this limitation in these claims. It is unclear how the first and second inner notch groove are formed to be adjacent in the tire circumferential direction if the first and second inner notch groove are formed on the same width narrow groove. For examination purposes, the claims will be interpreted as the first and second inner groove being located on the same width narrow groove. The examiner notes that the whole claim should be looked at to confirm that it clearly states the scope the applicant has intended. 
Claim 2, 4, and 8-16 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 12, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 2014/0224395 A1) in view of Kakuta et al. (US 2017/0225518 A1) and Kawai (JP 2007230399 A, with English Machine Translation).
Regarding claim 1, Kawakami teaches a construction vehicle tire (Para. [0040]) comprising a tread (Fig. 1a, Ref. Num. 1) having a center block (Fig. 1, Ref. Num. 6) formed in a center part in a tire width direction, the center block including a width direction narrow groove (Fig. 1, Ref. Num. 9) extended in the tire width direction, and a notch groove (Fig. 1a, Ref. Num. 10) communicated with the 
In an analogous art, Kakuta a construction tire (Para. [0052]) where the width of the center block (Fig. 2, Ref. Num. WB) is between 35% and 55% of the total tread width (Para. [0094]) which means that the center block will end between 22.5% and 32.5% of the tread edge which is completely within the range of 1/8-3/8 required by the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kawakami with Kakuta to make the width of the center block end between 22.5% and 32.5% of the total tread width from the tread edge. This modification will ensure a sufficient contact area of the tread and ensure edge performance (Para. [0094]). However, neither Kawakami nor Kakuta teach that there are inner notch grooves formed between the outer notch grooves.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kawakami and Kakuta with Kawai in order to add inner notch grooves between the outer notch grooves. This modification will increase the heat dissipation of the center region by causing more turbulence in the air flow (Para. [0029]).
Regarding claim 3, Kawakami in view of Kakuta and Kawai teaches that the notch grooves are formed in point-symmetry with respect to a of the width direction narrow groove (Kawakami, Fig. 2, Ref. Num. 10; Kawai, Fig. 1A, Ref. Num. 26).
Regarding claims 4 and 9, Kawai teaches adding a plurality of inner grooves (Fig. 1A, Ref. Num. 26) to the outer grooves of Kawakami (Fig. 1, Ref. Num. 10). The inner notch grooves added should alternate sides of the groove a shown in Kawai (Fig. 1A, Ref. Num. 26) and with alternate locations for interior grooves shown in Kawakami (Fig. 5c, 5d, Ref. Num. 10) to facilitate air flow (Para. [0039]). With the outer notch grooves on opposing sides of the width groove, the adjacent first and second groove will be as well and will be inclined towards the width narrow groove (Kawakami; Fig. 1b) which will make the first inner groove inclined towards another side and the second inner groove inclined toward one side.
Regarding claims 5, 12, 13, and 16, Kawakami in view of Kakuta teaches that the first outer groove and second outer groove (Kawakami, Fig. 1, Ref. Num. 10) are formed in a range separated from the tire equatorial line by a distance of ¼ the tread width as the narrow groove does not extend all the way to the edge of the center block (Fig. 1, Ref. Num. 9) and the center block ends between 17.5% and 27.5% of the tread width from the center line (Kakuta; Para. [0094]). While Kawakami in view of Kakuta does not teach that the outer grooves are separated from the center line by less than ¼ of the tread 
Regarding claims 6 and 19, Kawakami teaches that the first and second inner groove will be adjacent in the tire circumferential direction as the width narrow groove (Fig. 1, Ref. Num. 10) is formed at an angle which means the inner grooves will be formed at different circumferential locations. The angle of the width groove will also cause the first and second inner groove to be overlapping in the tire width direction as demonstrated by the notch grooves in Kawai (Fig. 1A, Ref. Num. 26).
Allowable Subject Matter
Claims 2, 7, 8, 10, 11, 14, 15, 17, 18, and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kawakami (US 2014/0224395 A1), Kakuta et al. (US 2017/0225518 A1), Kawai (JP 2007230399 A, and Aoki (US 2011/0005649 A1).
Kawakami, Kakuta, and Kawai teach a construction tire with an isolated width direction narrow groove with an inner and outer notch groove as well as a plurality of inner notch grooves that slope towards the width direction groove. However, none of them teach that the first outer groove and the inner groove adjacent to the first outer groove, the second outer groove and the inner groove adjacent to the second outer groove, and the inner grooves adjacent to each other are separated to each other by a distance of 1/8 or more of the tread width. Kawai (Fig. 1A) teaches that all the notch grooves are approximately ¼ of the tread width and the width direction narrow grooves taught by Kawakami (Fig. 1, Ref. Num. 9) and Kakuta (Fig. 2, Ref. Num. 16) are not wide enough to make that separation between the notch grooves adjacent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/               Primary Examiner, Art Unit 1749